Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The office action is a response to application filed 10/16/2020. Wherein claims 1-20 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claim(s) 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yazdani et al (US 20180206060 A1).
With respect to independent claims:
Regarding claim(s) Yazdani et al,  1 teach a system for providing remote access smartphone services, the system comprising: a first portable interface device comprising: at least one processor;  a device communications interface communicatively coupled to the at least one processor of the first portable interface device; and  at least one non-transitory processor-readable storage medium communicatively coupled to the at least one processor of the first portable interface device, the at least one non-transitory processor-readable storage medium storing processor-executable instructions that, when executed by at least one processor of the first portable interface device, (Yazdani, [0031],Fig.1; the remote devices 104 include, for example, an operating system 114 to manage the hardware resources of the remote devices 104, local storage 118 to store the operating system data, application data, and user data, and a cloud communication module 116 to retrieve data from the cloud storage service 102 via the cloud communication interface 106. The remote devices 104 can be any local or remote device, such as, but not limited to, a desktop computer, a laptop computer, a tablet computer, an automobile computer, a game console, a smart phone, a personal digital assistant, a mobile hotspot device, a digital camera, a wearable smart device (such as a smart watch), or other electronic devices capable of running computer applications.)
However, Yazdani et al fail to explicitly teach the cause the device communications interface of the first portable interface device to access a first virtual smartphone instance addressable by a first phone number, the first virtual smartphone instance comprising: a first messaging application to receive messages sent to the first phone number and to send messages from the first phone number; and a first calling application to receive phone calls directed to the first phone number and to deliver phone calls from the first phone number.
Yazdani et al teach cause the device communications interface of the first portable interface device to access a first virtual smartphone instance addressable by a first phone number, (Yazdani, [0082], registration includes a subscription to virtual phone services. In another embodiment, users may detail a list of phone numbers to be associated with the subscription or registration process. In one embodiment, registration includes a subscription to virtual phone services. It is obvious that using a registered phone number associate with the first remote device to make phone call/message to the second remote device by communicate with the application running on the virtual phone 306.)
 the first virtual smartphone instance comprising: a first messaging application to receive messages sent to the first phone number and to send messages from the first phone number; 
and a first calling application to receive phone calls directed to the first phone number and to deliver phone calls from the first phone number. (Yazdani, [0083], Communications may include, but are not limited to, phone calls, text messages, media messages (such as video and pictures), emails, exchange of information or data, and any other communication between the remote device 302 and virtual machine 306. [0093], Fig.3; a remote device 302 using the cloud computing environment 200 has an application running on it to facilitate communication with the virtual phone 306 (virtual smartphone instance). In the following example, let us assume a first remote device 302 calls a second remote device 302, where the first and second remote devices 302 are subscribers to the cloud computing environment 200. In this example, calls made from the first remote device 302 follow the following procedure: 1) a phone number of the second remote device 302 is dialed by the first remote device 302, 2) the first remote device 302 dials (connects to) the virtual phone 306 and sends along the second remote device 302 phone number, 3) the virtual phone 306 receives the call and brings up the virtual phone 306 corresponding to the second remote device 302. It is obvious that using a registered phone number associate with the first remote device to make phone call/message to the second remote device by communicate with the application running on the virtual phone 306.) 
Therefore, it would have been obvious to a person of ordinary skill to use first phone number the first portable interface device to access a first virtual smartphone instance addressable by a first phone number; and a first messaging application to receive messages sent to the first phone number and to send messages from the first phone number; and a first calling application to receive phone calls directed to the first phone number and to deliver phone calls from the first phone number. The motivation/suggestion would have been because there is a need to accessing cloud-based phone services over a distributed network by a remote device.

Regarding claim(s)13, Yazdani et al teach the method of providing remote access smartphone services, the method comprising: storing, at a host server, a virtual smartphone instance including a smartphone application; (Yazdani, Fig.3)
 establishing a communications link between the host server and a portable interface device; and providing the portable interface device access to the virtual smartphone instance through the communications link to allow the portable interface device to execute the smartphone application. (Yazdani, [0082], with reference to FIG. 5A, the remote device 302 attempts to establish communication with a virtual machine 204A (for example, operating as a virtual phone 306) on a computing node 204 of the cloud-based services via the distributed network 208 at 502. Communication may be established between one or more remote devices 302 (at the same or different times) registered with the virtual phone 306 and consistent with the description above. In order to establish communication, a remote device 302 should be registered and logged into the virtual phone 306.)

Claim(s) 8 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.	
	
With respect to dependent claims:
Regarding claim(s) 2, Yazdani et al teach the system of claim 1 wherein the first portable interface device includes a wearable heads-up display. (Yazdani, [0031], the remote devices 104 can be any local or remote device, such as, but not limited to, a desktop computer, a laptop computer, a tablet computer, an automobile computer, a game console, a smart phone, a personal digital assistant, a mobile hotspot device, a digital camera, a wearable smart device (such as a smart watch), or other electronic devices capable of running computer applications.)
Regarding claim(s) 3, Yazdani et al teach the system of claim 1 wherein the first portable interface device includes a smartglasses device. (Yazdani, [0031], the remote devices 104 can be any local or remote device, such as, but not limited to, a desktop computer, a laptop computer, a tablet computer, an automobile computer, a game console, a smart phone, a personal digital assistant, a mobile hotspot device, a digital camera, a wearable smart device (such as a smart watch), or other electronic devices capable of running computer applications.)
Regarding claim(s) 4, Yazdani et al teach the system of claim 1 wherein the first portable interface device includes a smartwatch. (Yazdani, [0031], the remote devices 104 can be any local or remote device, such as, but not limited to, a desktop computer, a laptop computer, a tablet computer, an automobile computer, a game console, a smart phone, a personal digital assistant, a mobile hotspot device, a digital camera, a wearable smart device (such as a smart watch), or other electronic devices capable of running computer applications.)
Regarding claim(s) 5, Yazdani et al teach the system of claim 1 wherein the device communications interface of the first portable interface device includes a wireless broadband transceiver operative to send and receive wireless signals through a cellular network. (Yazdani, [0093], the network device 600 may contain multiple instances of a component, such as multiple processing units, processors, memories, transmitters, receivers, etc.)
Regarding claim(s) 6, Yazdani et al teach the system of claim 1 wherein the first virtual smartphone instance comprises: at least one smartphone software application selected from a group consisting of: a web browser, a navigation application, a music streaming application, a video streaming application, a weather application, a calculator, an email application, a calendar, and a fitness tracker. (Yazdani, [0052], application(s) 302C may also optionally reside on the remote device 302 and/or be stored as part of the virtual phone 306. Application(s) 302C may be a computer program designed to perform a group of coordinated functions, tasks or activities in a selected operating system. For example, applications may include word processors, a web browser, a media player, games, etc. In one embodiment, application(s) 302C may be mobile applications (or apps) that are designed to run on mobile devices, such as smartphones and tablets. Mobile applications may include, for example, a web browser, email client, calendar, mapping program, etc.)
Regarding claim(s) 7, Yazdani et al teach the system of claim 1 wherein: the processor-executable instructions stored in the at least one non-transitory processor- readable storage medium of the first portable interface device that, when executed by at least one processor of the first portable interface device, cause the device communications interface of the first portable interface device to access the first virtual smartphone instance, cause the device communications interface of the first portable interface device to access the first virtual smartphone instance via a communications link between the device communications interface of the first portable interface device and the host communications interface of the host server. (Yazdani, [0047], Fig.3; the client 302A may be, for example, a program installed on the remote device to enable a user of the remote device to remotely interact with and control various application(s) 302C installed in the cloud. In general, the client 302A responsible for communicating and processing information from the operating server 306A and image server 306B of the virtual pone 306 via network 304.)
Regarding claim(s) 9, Yazdani et al teach the host server of claim 8 wherein the at least one non-transitory processor-readable storage medium further stores: a second virtual smartphone instance addressable by a second phone number, the second phone number different from the first number and the second virtual smartphone instance comprising:
a second messaging application to receive messages sent to the second phone number and to send messages from the second phone number; and a second calling application to receive phone calls directed to the second phone number and to deliver phone calls from the second phone number; and processor-executable instructions that, when executed by at least one processor, cause the host communications interface to provide a second portable interface device with remote access to the second virtual smartphone instance.

10. The host server of claim 8 wherein the at least one non-transitory processor-readable storage medium further stores:  a plurality of additional virtual smartphone instances each addressable by a respective unique phone number, each respective additional virtual smartphone instance comprising:
a respective messaging application to receive messages sent to a unique phone number by which the virtual smartphone instance is addressable and to send messages from the unique phone number by which the virtual smartphone instance is addressable; and
a respective calling application to receive phone calls directed to the unique phone number by which the virtual smartphone instance is addressable and to deliver phone calls from the unique phone number by which the virtual smartphone instance is addressable;
and processor-executable instructions that, when executed by at least one processor, cause the host communications interface to provide a plurality of additional portable interface devices with remote access to respective ones of the plurality of additional virtual smartphone instances.

Regarding claim(s)12, Yazdani et al teach the host server of claim 8 wherein the host server corresponds to an edge server in a content delivery network. (Yazdani, [0074], the traffic manager may perform the operations of routing, translating, switching packets, or the like. In one embodiment, the traffic manager may perform load balancing operations to determine a server device to direct a request. Such load balancing operations may be based on network traffic, network topology, capacity of a server, content requested, or a host of other traffic distribution mechanisms.)

Regarding claim(s)14, Yazdani et al teach the method of claim 13 wherein the host server is part of a content delivery network, and wherein storing, at the host server, the virtual smartphone instance includes edge caching the virtual smartphone instance in the content delivery network. (Yazdani, [0074], the traffic manager may perform the operations of routing, translating, switching packets, or the like. In one embodiment, the traffic manager may perform load balancing operations to determine a server device to direct a request. Such load balancing operations may be based on network traffic, network topology, capacity of a server, content requested, or a host of other traffic distribution mechanisms.)

Regarding claim(s)15, Yazdani et al teach the method of claim 13 wherein the virtual smartphone instance is addressable by a phone number and the smartphone application includes a messaging application, and wherein executing the smartphone application by the portable interface device includes at least one of: sending a message from the phone number by the portable interface device; and/or receiving a message at the phone number by the portable interface device. (Yazdani, [0082], registration includes a subscription to virtual phone services. In another embodiment, users may detail a list of phone numbers to be associated with the subscription or registration process. [0083], At 504, the virtual machine 204A determines whether communication has been established with a remote device 302. Communications may include, but are not limited to, phone calls, text messages, media messages (such as video and pictures), emails, exchange of information or data, and any other communication between the remote device 302 and virtual machine 306. [0093], Fig.3; a remote device 302 using the cloud computing environment 200 has an application running on it to facilitate communication with the virtual phone 306 (virtual smartphone instance). In the following example, let us assume a first remote device 302 calls a second remote device 302, where the first and second remote devices 302 are subscribers to the cloud computing environment 200. In this example, calls made from the first remote device 302 follow the following procedure: 1) a phone number of the second remote device 302 is dialed by the first remote device 302, 2) the first remote device 302 dials (connects to) the virtual phone 306 and sends along the second remote device 302 phone number, 3) the virtual phone 306 receives the call and brings up the virtual phone 306 corresponding to the second remote device 302. It is obvious that a phone number associate with the first remote device to make phone call/message to the second remote device by communicate with the application running on the virtual phone 306.) 
Regarding claim(s)16, Yazdani et al teach the method of claim 13 wherein the virtual smartphone instance is addressable by a phone number and the smartphone application includes a phone calling application, and wherein executing the smartphone application by the portable interface device includes establishing a phone call at the phone number by the portable interface device. (Yazdani, [0083], Communications may include, but are not limited to, phone calls, text messages, media messages (such as video and pictures), emails, exchange of information or data, and any other communication between the remote device 302 and virtual machine 306. [0093], Fig.3; a remote device 302 using the cloud computing environment 200 has an application running on it to facilitate communication with the virtual phone 306 (virtual smartphone instance). In the following example, let us assume a first remote device 302 calls a second remote device 302, where the first and second remote devices 302 are subscribers to the cloud computing environment 200. In this example, calls made from the first remote device 302 follow the following procedure: 1) a phone number of the second remote device 302 is dialed by the first remote device 302, 2) the first remote device 302 dials (connects to) the virtual phone 306 and sends along the second remote device 302 phone number, 3) the virtual phone 306 receives the call and brings up the virtual phone 306 corresponding to the second remote device 302. It is obvious that a phone number associate with the first remote device to make phone call/message to the second remote device by communicate with the application running on the virtual phone 306.)
Regarding claim(s)17, Yazdani et al teach the method of claim 13 wherein establishing a communications link between the host server and a portable interface device includes establishing a cellular link between the host server and the portable interface device, the cellular link mediated by at least one cellular antenna. (Yazdani, [0083], Communications may include, but are not limited to, phone calls, text messages, media messages (such as video and pictures), emails, exchange of information or data, and any other communication between the remote device 302 and virtual machine 306. [0093], Fig.3; a remote device 302 using the cloud computing environment 200 has an application running on it to facilitate communication with the virtual phone 306 (virtual smartphone instance). In the following example, let us assume a first remote device 302 calls a second remote device 302, where the first and second remote devices 302 are subscribers to the cloud computing environment 200. In this example, calls made from the first remote device 302 follow the following procedure: 1) a phone number of the second remote device 302 is dialed by the first remote device 302, 2) the first remote device 302 dials (connects to) the virtual phone 306 and sends along the second remote device 302 phone number, 3) the virtual phone 306 receives the call and brings up the virtual phone 306 corresponding to the second remote device 302. It is obvious that a phone number associate with the first remote device to make phone call/message to the second remote device by communicate with the application running on the virtual phone 306.)
Regarding claim(s)18, Yazdani et al teach the method of claim 13, further comprising: storing, at the host server, a second virtual smartphone instance including a second smartphone application; establishing a second communications link between the host server and a second portable interface device; and providing the second portable interface device access to the second virtual smartphone instance through the second communications link to allow the second portable interface device to execute the second smartphone application. (Yazdani, [0083], Communications may include, but are not limited to, phone calls, text messages, media messages (such as video and pictures), emails, exchange of information or data, and any other communication between the remote device 302 and virtual machine 306. [0093], Fig.3; a remote device 302 using the cloud computing environment 200 has an application running on it to facilitate communication with the virtual phone 306 (virtual smartphone instance). In the following example, let us assume a first remote device 302 calls a second remote device 302, where the first and second remote devices 302 are subscribers to the cloud computing environment 200. In this example, calls made from the first remote device 302 follow the following procedure: 1) a phone number of the second remote device 302 is dialed by the first remote device 302, 2) the first remote device 302 dials (connects to) the virtual phone 306 and sends along the second remote device 302 phone number, 3) the virtual phone 306 receives the call and brings up the virtual phone 306 corresponding to the second remote device 302. It is obvious that a phone number associate with the first remote device to make phone call/message to the second remote device by communicate with the application running on the virtual phone 306.)

Claim(s)11 is/are substantially similar to claim 6, and is thus rejected under substantially the same rationale.	
Claim(s)19 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.
Claim(s) 20 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456